DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 12/20/2020, which has been entered and made of record. No Claim has been amended. Claim 5has already been cancelled. No Claim has been newly added. Claims 1-4 and 6-20 are pending in the application. 
Response to Arguments
Applicant’s arguments (Remarks, p. 8-15) with respect to the independent claims 1, 16, and 17, and the dependent claims have been considered but they are persuasive.
Applicant submits “In this way, Lee teaches using a single data stream from a single sensor to create and update the 3D model and is silent on adding or removing sensor data streams, much less dynamically", and concludes “Thus, Lee does not teach or suggest "dynamically adding at least one sensor data stream to the one or more sensor data streams that are received, dynamically removing at least one sensor data stream from the one or more sensor data streams that are received, or dynamically adding at least one sensor data stream to the one or more sensor data streams that are received and dynamically removing at least one sensor data stream from the one or more sensor data streams that are received," and "dynamically updating, based on the 
The examiner disagrees with Applicant’s premises and conclusion.
Claim 1 recites "dynamically adding at least one sensor data stream to the one or more sensor data streams that are received, dynamically removing at least one sensor data stream from the one or more sensor data streams that are received, or dynamically adding at least one sensor data stream to the one or more sensor data streams that are received and dynamically removing at least one sensor data stream from the one or more sensor data streams that are received," and "dynamically updating, based on the one or more sensor data streams, a medical scene model". Lee at least discloses dynamically adding a data stream, which reads on “dynamically adding at least one sensor data stream to the one or more sensor data streams that are received”. Lee, ¶61 discloses updating a scene a objects as part of a live video stream, thus dynamically updating, and recites “as the pose information changes (due to the sensor device moving through the museum), the server computing device can transmit the changing pose information to the remote viewing device, which automatically renders an updated representation of the scene and objects based upon the changing pose information, as part of a live and/or prerecorded video stream. In this way, the person viewing the stream can feel as though they are walking through the museum and seeing the exhibits and artwork in a first-person perspective.” In addition, Hunt teaches “embodiments of the present invention may dynamically add and/or remove contact streams from a contact transport stream” (¶70), where the contact streams may be from different 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Lee in view of Ma) to dynamically add/remove sensor data streams from different sensors (taught by Hunt). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Applicant argues “one of ordinary skill in the art would not combine the disclosures in Lee, Ma, and Hunt. " (Remarks, p. 12). 
The Examiner recognizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant submits “Lee is silent on the scanner or sensor being a medical imaging scanner from which medical imaging data may be received." (Remarks, p. 13-14). 
Lee discloses a sensor to scan a scene and to transmit the data for 3D model creation. Thus the sensor taught by Lee works as a scanner. The Claims do not limit the scanner being a CT scanner or the like. Lee, ¶48 recites “FIG. 6A depicts an exemplary 102a (e.g., a toy horse) to be scanned by the sensor, and an exemplary 3D model 602 generated by the system 100.” Thus the sensor taught by Lee may be used as a scanner on a patient in a medical scene. In addition, Ma teaches medical scanners, and recites “ in the typical workflow for patient scanning using CT or PET scanners, a topogram (x-ray) image is first generated with the scanner to help the radiologist determine the necessary scan region. Embodiments of the present invention can be used to generate a personalized 3D avatar mesh that accurately fits the patient from a snapshot obtained using a depth camera, and the personalized 3D avatar mesh can be used in place of the topogram to predict the position of organs in the patient's body in order to determine the scan region.” (¶21).
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20180101966 A1), and in view of Ma et al. (US 20150213646 A1), and further in view of Hunt (US 20150269258 A1).

Regarding Claim 1, Lee discloses A method of deriving one or more medical scene model characteristics for use by one or more software applications (¶2 reciting “methods and apparatuses, including computer program products, for real-time remote collaboration and virtual presence using simultaneous localization and mapping (SLAM) to construct three-dimensional (3D) models and updating a scene based upon sparse data”), the method comprising: 
receiving one or more sensor data streams, each sensor data stream of the one or more sensor data streams comprising position information relating to a medical scene; (Fig. 4, 402-410. ¶48 disclosing sensor data, and reciting “The sensor 103 captures (402) one or more images of the scene 101, including one or more of the objects 102a-102b and transmits the images to the image processing module 106 of the computing device 104.” Further, ¶50 disclosing the viewing device 112 receiving sensor data streams, and reciting “the image processing module 106 transmits (408) the generated 3D models of the objects 102a-102b and/or scene 101 to the viewing device 112 (e.g., via communications network 110) and, as the objects 102a-102b and/or sensor 103 move in relation to each other, the image processing module 106 can stream in real-time the relative pose information as well as any texture changes to the viewing device 112--such that the viewing device 112 can manipulate the previously-received 3D models to match the viewing experience being captured by the sensor relative pose information to the viewing device 112”)
dynamically updating, based on the one or more sensor data streams, a medical scene model, the medical scene model comprising a three-dimensional (3D) representation of a state of the medical scene; (¶14 reciting “the viewing device generates an updated 3D model of the one or more objects in the scene based upon at least one of (i) updated pose information received from the server computing device or (ii) updated pose information of the viewing perspective of the viewing device.” IN addition, ¶50 reciting “the image processing module 106 transmits (408) the generated 3D models of the objects 102a-102b and/or scene 101 to the viewing device 112 (e.g., via communications network 110) and, as the objects 102a-102b and/or sensor 103 move in relation to each other, the image processing module 106 can stream in real-time the relative pose information as well as any texture changes to the viewing device 112--such that the viewing device 112 can manipulate the previously-received 3D models to match the viewing experience being captured by the sensor 103.”).
However, Lee does not explicitly disclose deriving, based on the medical scene model, the one or more medical scene model characteristics. 
Ma teaches “A method and apparatus for generating a 3D personalized mesh of a person from a depth camera image for medical imaging scan planning” (ABS). Ma teaches automatic generation of a 3D mesh of a person from an image obtained using a depth camera (¶5). Further, Ma teaches driving the model characteristics based on a model, and recites “As shown in FIG. 2, image 202 shows a driving pose obtained using model, image 204 shows the template pose, and image 206 shows a walking pose obtained using the trained pose deformation model.” (¶26).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method taught by Lee to derive model characteristics based on the model (taught by Ma). The suggestions/motivations would have been “to generate a personalized 3D avatar mesh that accurately fits the patient, which will be further used to calculate the iso-center of the scan region. Compared to the traditional workflow used by the radiologist/technician, this can provide a more accurate and consistent estimation of the iso-center.” (¶21), and Use of known technique to improve similar devices (methods, or products) in the same way.
Regarding limitations “dynamically adding at least one sensor data stream to the one or more sensor data streams that are received, dynamically removing at least one sensor data stream from the one or more sensor data streams that are received, or dynamically adding at least one sensor data stream to the one or more sensor data streams that are received and dynamically removing at least one sensor data stream from the one or more sensor data streams that are received” Lee, ¶61 discloses updating a scene a objects as part of a live video stream, and recites “as the pose information changes (due to the sensor device moving through the museum), the server computing device can transmit the changing pose information to the remote viewing device, which automatically renders an updated representation of the scene and objects based upon the changing pose information, as part of a live and/or prerecorded video stream. In this way, the person viewing the stream can feel as though they are walking through the museum and seeing the exhibits and artwork in a at least one sensor data stream to the one or more sensor data streams that are received”.
In addition, Hunt teaches “embodiments of the present invention may dynamically add and/or remove contact streams from a contact transport stream” (¶70), where the contact streams may be from different sensors as recited in ¶69 “a contact data stream may contain data for a single contact in a single sensor”.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Lee in view of Ma) to dynamically add/remove sensor data streams from different sensors (taught by Hunt). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Lee in view of Ma and Hunt discloses The method of claim 1, wherein at least one sensor data stream of the one or more sensor data streams comprises information relating to an image of the medical scene. (Lee, ¶11 reciting “The system comprises a sensor device that captures a plurality of images of one or more objects in a scene”)

Regarding Claim 3, Lee in view of Ma and Hunt discloses The method of claim 1, wherein at least one sensor data stream of the one or more sensor data streams comprises depth information relating to a depth, from a sensor, of one or more objects of the medical scene. (Lee, ¶32 reciting “The sensor 103 is positioned to capture images of a scene 101, which includes one or more physical objects (e.g., objects 102a-102b). Exemplary sensors that can be used in the system 100 include, but are not limited to, real-time 3D depth sensors, digital cameras, combination 3D depth and RGB camera devices, and other types of devices that are capable of capturing depth information of the pixels along with the images of a real-world object and/or scene to collect data on its position, location, and appearance.”)

Regarding Claim 10, Lee in view of Ma discloses The method of claim 1, further comprising receiving medical imaging data of the medical scene from a medical imaging scanner, (Lee, ¶35 reciting “analyzing images capture by the scanner”. Lee discloses a sensor to scan a scene and to transmit the data for 3D model creation. Thus the sensor taught by Lee works as a scanner. The Claims do not limit the scanner being a CT scanner or the like. Lee, ¶48 recites “FIG. 6A depicts an exemplary object 102a (e.g., a toy horse) to be scanned by the sensor, and an exemplary 3D model 602 generated by the system 100.” Thus the sensor taught by Lee may be used as a scanner on a patient in a medical scene. In addition, Ma teaches medical scanners, and recites “in the typical workflow for patient scanning using CT or PET scanners, a topogram (x-ray) image is first generated with the scanner to help the radiologist determine the necessary scan region. Embodiments of the present invention 
wherein the dynamically updating the medical scene model is based at least in part on the medical imaging data. (See Claim 1 rejections for detailed analysis)

Regarding Claim 15, Lee in view of Ma and Hunt discloses The method of claim 1, further comprising producing a representation of the medical scene model projected on a two-dimensional plane, the producing of the representation of the medical scene model comprising rendering the medical scene model. (Lee, ¶54 reciting “The sensor 103 captures one or more images of the scene 101, and the image processing module 106 can easily generate a 3D model of the scene 101. Further, as long as the image processing module 106 captures the exact pose of the sensor 103 relative to the scene, the image processing module 106 renders a 2D image using the 3D model.”)

Regarding Claim 16, Lee in view of Ma and Hunt discloses An apparatus for deriving one or more medical scene model characteristics for use by one or more software applications (Lee, ¶2 reciting “methods and apparatuses, including computer program products, for real-time remote collaboration and virtual presence using models and updating a scene based upon sparse data”), the apparatus comprising: 
a processor (Fig. 1. ¶36 reciting “the image processing module 106 comprises specialized hardware (such as a processor or system-on-chip) that is embedded into, e.g., a circuit board or other similar component of another device”) configured to: 
receive one or more sensor data streams, each sensor data stream of the one or more sensor data streams comprising position information relating to a medical scene; 
dynamically add at least one sensor data stream to the one or more sensor data streams that are received, dynamically remove at least one sensor data stream from the one or more sensor data streams that are received, or dynamically add at least one sensor data stream to the one or more sensor data streams that are received and dynamically remove at least one sensor data stream from the one or more sensor data streams that are received;
dynamically update, based on the one or more sensor data streams, a medical scene model, the medical scene model comprising a three-dimensional (3D) representation of a state of the medical scene; and derive, based on the medical scene model, the one or more medical scene model characteristics. 
(See Claim 1 rejections for detailed analysis)

As to Claim 17, has similar limitations as of Claim(s) 1 except it is a CRM claim (Lee, ¶63 reciting “The implementation can be as a computer program product, i.e., a computer program tangibly embodied in a machine-readable storage device, for , therefore it is rejected under the same rationale as Claim(s) 1.

AS to Claim 18, Lee in view of Ma and Hunt discloses The method of claim 1, wherein the one or more sensor data streams comprises at least two sensor data streams. (Hunt, ¶69 reciting “ a contact metadata stream is associated with exactly one contact, while a contact data stream may contain data for more than one contact and/or more than one sensor. Furthermore, in embodiments of the present invention, a contact data stream may contain data for a single contact in a single sensor, a single contact in multiple sensors, multiple contacts in a single sensor, or multiple contacts in multiple sensors.” The suggestions/motivations for the combination would have been the same as that of Claim 1 rejections.)
Claim 19 has similar limitations as of Claim 18, and therefore it is rejected under the same rationale as Claim 18.
Claim 20 has similar limitations  as of Claim 18, and therefore it is rejected under the same rationale as Claim 18.

Claims 4, 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ma and Hunt, and further in view of Kluckner et al. (US 20170091939 A1).

Regarding Claim 4, Lee in view of Ma and Hunt discloses The method of claim 1, wherein the one or more sensor data streams are received from a respective plurality of sensors.
However, Lee in view of Ma and Hunt does not explicitly disclose
wherein the method further comprises determining a coordinate transformation for transforming a coordinate system for at least one sensor of the one or more sensors into a medical scene model coordinate system, and 
wherein the dynamically updating the medical scene model is based at least in part on the determined coordinate transformation.
Kluckner teaches “a visualization/rendering of personal modalities such as Computed Tomography (CT), Magnetic Resonance Imaging (MRI), Positron Emission Tomography (PET), and Ultrasound using a mobile device and RGB-D data stream.” (¶1). Specifically, Kluckner teaches body surface model in a world coordinate system captured by a sensor in ¶28, and further teaches transforming the body surface model to a canonical/common coordinate system of the image data set from a medical image scanner in ¶33. Furthermore, ¶28 teaches the transformation being used to update the view, and recites “For providing the fused live view visualization, the computed general affine transformation between the detected landmark sets may be used to set up the virtual camera used to render the scan modality data to provide an aligned view with the correct orientation, scaling and projection. The relative pose between origin and the current pose of the position sensing mobile device is used to update the view point of the rendered scene. Because the scanner modality is aligned with the body surface model within the world coordinate system, the mobile device 220 can visualize the scanner modality as well as the surface model generated using the RGB-D sensor 205.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Lee in view of Ma and Hunt) to determine a coordinate transformation and update the fused view based on the transformation (taught by Kluckner). The suggestions/motivations would have been for performing visualization and rendering of a 3D medical image modality using a mobile device (¶4) to overcome the issues such as “Although the acquired data can be displayed and/or manipulated in a variety of ways (e.g., through rotation), this manipulation is generally limited and clinicians cannot always achieve all the views that they would desire to make a thorough examination of the patient. Moreover, once acquired, the data is divorced from the real-world and the clinician is required to mentally map the displayed image to locations of a patient's physical anatomy.” mentioned in ¶2.

Regarding Claim 6, Lee in view of Ma, Hunt and Kluckner discloses The method of claim 1, further comprising determining positions of one or more objects of the medical scene in a medical scene model coordinate system, the determining of the positions of the one or more objects of the medical scene comprising analyzing the one or more sensor data streams, 
wherein the dynamically updating the medical scene model is based at least in part on the determined positions. 


Regarding Claim 11, Lee in view of Ma and Hunt discloses The method of claim 1.
However, Lee in view of Ma and Hunt does not explicitly disclose streaming the one or more medical scene model to an interface for use by the one or more software applications.
Kluckner teaches “a visualization/rendering of personal modalities such as Computed Tomography (CT), Magnetic Resonance Imaging (MRI), Positron Emission Tomography (PET), and Ultrasound using a mobile device and RGB-D data stream.” (¶1). Specifically, Kluckner teaches “rendering can be performed remotely with streaming technologies using a client-server architecture. A server approach may allow for higher quality rendering of 3D image volume from the modality in instances where the mobile device 220 cannot meet the computational requirements for efficiently processing data from the image scanner. In the server case, the mobile device 220 may decode a compressed image stream already rendered and encoded at the server.” (¶29). In other words, Kluckner teaches streaming the processed data (e.x. models) to applications on a mobile device.
.
	
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ma and Hunt, and further in view of Lee et al. (hereinafter referred to Lee-2) (US 20150009214 A1).

Regarding Claim 7, Lee in view of Ma and Hunt discloses The method of claim 1.
However, Lee in view of Ma and Hunt does not explicitly disclose 
recognizing one or more objects of the medical scene, the recognizing comprising analyzing the one or more sensor data streams; and 
determining, based on the analyzing, a representation for the one or more recognized objects, 
wherein the dynamically updating the medical scene model comprises including the determined representation into the medical scene model. 
Lee-2 teaches “Methods and systems are described for generating a three-dimensional (3D) model of a fully-formed object represented in a noisy or partial scene” 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Lee in view of Ma and Hunt) to analyze the image data, and determine, based on the analyzing, a model for objects in the images (taught by Lee-2). The suggestions/motivations would have been “an efficient, fully automated, easy-to-use 3D computer vision processing method and system that can be used in real-time and works on multiple platforms. … the advantageous techniques described herein use priori information about the scene and/or object which is tolerant to noise and occlusions typically found in the real world. Further, the entire process is fully automated, alleviating the need for manual post-processing to form complete, accurate, fully-formed 3D models suitable for many commercial and consumer applications.” (¶12).

Regarding Claim 8, Lee in view of Ma, Hunt and Lee-2 discloses The method of claim 7, wherein the determining the representation for the one or more recognized objects comprises determining one or more geometric models representing a geometry of the one or more recognized objects. (Lee-2, ¶180 reciting “FIG. 24A depicts examples of reference models that can be used in conjunction with the above-described methods for shape-based registration. Typically, the reference models are simple geometric models, such as the cube, cone, cylinder, sphere, and cuboid shown in FIG. 24A. In some cases, the reference model could look as close to the object to be located (e.g., a person's head), such as the model shown in FIG. 24B”. The suggestions/motivations would have been the same as that of Claim 7 rejections)

Regarding Claim 9, Lee in view of Ma, Hunt and Lee-2 discloses The method of claim 7, where at least one object of the one or more objects of the medical scene is a patient, and the determined representation comprises a model of the patient. (Ma, ¶14 reciting “FIG. 7 illustrates a method of generating a personalized 3D avatar mesh model for a patient”. The suggestions/motivations would have been the same as that of Claim 1 rejections)

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ma and Hunt, and further in view of Lee et al. (hereinafter referred to Lee-3) (US 20160005229 A1).

Regarding Claim 12, Lee in view of Ma and Hunt discloses The method of claim 1.
	However, Lee in view of Ma and Hunt does not explicitly disclose
determining one or more control signals for controlling one or more objects of the medical scene, the determining of the one or more control signals comprising analyzing the one or more scene model characteristics; and 
transmitting the one or more control signals to the one or more objects. 
Lee teaches an electronic device controlling external devices, and recites “such as, a smart home server capable of controlling the home appliances” (¶241). Further, Fig. 27 shows a method for operating an electronic device based on acquired attribute/relevant information on the selected object (2720, 2730), and ¶459-461 recites “In operation 2720, the electronic device may obtain the attribute/relevant information on the selected object … In operation 2730, the electronic device may perform a pre-configured operation based on the attribute/relevant information on the object.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Lee in view of Ma and Hunt) to determine control signals and perform operation of external devices (taught by Lee-3). The suggestions/motivations would have been “to provide an electronic device that can provide various services by using a 3D/2D spatial map.” (¶9), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 13, Lee in view of Ma, Hunt and Lee-3 discloses The method of claim 12, wherein at least one sensor data stream of the one or more sensor data streams is from a sensor of an object of the one or more objects to which the one or more control signals is transmitted. (Lee-3, ¶83 reciting “The sensor module 240 may further include a control circuit for controlling at least one sensor included therein”)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ma and Hunt, and further in view of Davis et al. (US 20160093078 A1).

Regarding Claim 14, Lee in view of Ma and Hunt discloses The method of claim 1.
	However, Lee in view of Ma and hunt does not explicitly disclose 
receiving information from a software application of the one or more software applications; and 
determining, based on the received information, a detail level for the medical scene model, 
wherein the dynamically updating the medical scene model is based at least in part on the determined detail level. 
Davis teaches “when an object is selected for manipulation, or when particular manipulations are performed on the selected object by the user, the RVE system 10 may access a different model of the object than the model that was originally used to generate and render the object in the scene of the video being played back, and may model for exploration and manipulation by the user. The different model may be a more detailed and richer model of the object than the one originally used to render the scene, and thus may provide finer detail and a finer level of manipulation of the object than would the less detailed model.” (¶102). In other words, Davis teaches receiving information from a software application that enable manipulating of objects, determining a model with a finer detail, and updating the model scene (taught by Davis). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Lee in view of Ma and Hunt) to receive information from a software application that enable manipulating of objects, determining a model with a finer detail, and updating the model scene (taught by Davis). The suggestions/motivations would have been “The different model may be a more detailed and richer model of the object than the one originally used to render the scene, and thus may provide finer detail and a finer level of manipulation of the object than would the less detailed model” (¶102).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI WANG/Primary Examiner, Art Unit 2611